08-5809-ag
    Zheng v. Holder
                                                                                   BIA
                                                                          A 077 925 186
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 29 th day of June, two thousand ten.

    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             DENNY CHIN,
                 Circuit Judges.
    _______________________________________

    YAN HUI ZHENG,
             Petitioner,

                      v.                                   08-5809-ag
                                                           NAC
    ERIC H. HOLDER, JR., 1 UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Michael Brown, New York, New York.

    FOR RESPONDENT:               Michael F. Hertz, Acting Assistant
                                  Attorney General; Aviva L. Poczter,
                                  Senior Litigation Counsel; Margaret


                 1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
                       A. O’Donnell, Trial Attorney, Office
                       of Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Yan Hui Zheng, a native and citizen of the People’s
Republic of China, seeks review of a November 5, 2008, order
of the BIA denying her motion to reopen. In re Yan Hui
Zheng, No. A 077 925 186 (B.I.A. Nov. 5, 2008). We assume
the parties’ familiarity with the underlying facts and
procedural history of this case.

     We review the BIA’s denial of Zheng’s motion to reopen
for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). An alien may only file one motion to reopen
and must do so within 90 days of the final administrative
decision. 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).
Although Zheng’s motion was indisputably untimely, there is
no time or numerical limitation if the alien establishes
materially “changed country conditions arising in the
country of nationality.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see
also 8 C.F.R. § 1003.2(c)(3)(ii).

     The BIA did not abuse its discretion in finding that
the birth of Zheng’s two U.S. citizen children, as well as
her practice of Falun Gong in the United States, constituted
a change in her personal circumstances rather than a change
in country conditions sufficient to excuse the untimely
filing of her motion to reopen. See Wei Guang Wang v. BIA,
437 F.3d 270, 274 (2d Cir. 2006). Furthermore, contrary to
Zheng’s argument, the BIA did not place excessive reliance
on the 2007 State Department Country Report on China because
it also considered and rejected her “contrary” and
“countervailing” evidence. See Tian-Yong Chen v. INS, 359
F.3d 121, 130 (2d Cir. 2004). The BIA reasonably declined
to credit that unauthenticated evidence based on the
Immigration Judge’s underlying adverse credibility
determination. See Qin Wen Zheng v. Gonzales, 500 F.3d 143,
146-49 (2d Cir. 2007).

                             2
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3